Citation Nr: 0919381	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-20 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for the cost of medical treatment provided 
February 11, 2006 and February 12, 2006 at Manatee Memorial 
Hospital in Bradenton, Florida.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 administrative 
decision of the Department of Veterans Affairs (VA) Medical 
Center (VAMC) in Bay Pines, Florida, which denied 
reimbursement for unauthorized medical expenses for treatment 
provided at Manatee Memorial Hospital in Bradenton, Florida 
from February 9, 2006 to February 12, 2006, only authorizing 
reimbursement for emergency treatment on February 8, 2006.

While the matter was pending, the VAMC after holding a 
hearing in August 2007, rendered an administrative decision 
which determined that reimbursement was additionally 
warranted for the unauthorized medical expenses of February 
9, 2006 and February 10, 2006.  The VAMC continued to deny 
reimbursement for the medical expenses of February 11, 2006 
and February 12, 2006.  This decision also stated that 
reimbursement of medical expenses for treatment on February 
13, 2006 was not warranted, however this particular date was 
not subject to appeal and is therefore not before the Board.  
The issues currently on appeal are reflected in the issue 
page.   

The Veteran testified before the undersigned at a video 
conference hearing held at the RO in January 2009.  A 
transcript of the hearing is associated with the claims 
folder. 


FINDING OF FACT

The facts as a whole and the clinical records describing the 
treatment provided reflect that the treatment received 
between February 11, 2006 and February 12, 2006 was for an 
ongoing emergent condition of such a nature that the Veteran 
could not have been safely transferred to a VA or other 
Federal facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
private medical services provided on February 11, 2006 and 
February 12, 2006 by Manatee Memorial Hospital in Bradenton, 
Florida, have been met. 38 U.S.C.A. § 1728 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 17.52, 17.54 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full, the claim addressed 
in this decision.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

II. Analysis of Claim

The Veteran received medical care at Manatee Memorial 
Hospital in Bradenton, Florida from February 8, 2006 to 
February 12, 2006.  The VHA has conceded that the treatment 
from February 8, 2006 to February 10, 2006 was for a 
continued emergent condition, and authorized payments up to 
and including February 10, 2006.  The expenses for medical 
treatment from February 11, 2006 and February 12, 2006 remain 
in contention.  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse Veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service- connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a Veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
Veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2008).  The U. S. Court of Appeals for Veterans 
Claims (Court) has held that all three of these statutory 
requirements must be met before payment may be authorized.  
Zimick v. West, 11 Vet. App. 45, 49 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to private treatment records and the Veteran's own 
hearing testimony from January 2009, on February 8, 2006 he 
underwent a procedure on his colon, which was apparently a 
colonoscopy and/or polypectomy that had been done at the VAMC 
in Bay Pines, Florida.  After the Veteran had returned home, 
he began to experience heavy bleeding from his colon.  He 
drove himself to the nearest emergency room (ER), which was 
Manatee Memorial Hospital in Bradenton, Florida, only about 5 
minutes away, rather than drive to the VAMC in Bay Pines 
which was 45 minutes to an hour's drive from his house.  Once 
at the ER, he was assessed with a major lower 
gastrointestinal (LGI) bleed and was admitted.  On February 
9, 2006 he was described as stable and was to be discharged 
home.  However, the same day he developed cardiovascular 
symptoms with chest pains and was prescribed nitroglycerin 
for the chest pain, Atropine for symptomatic bradycardia, and 
Lidocaine for sustained ventricular tachycardia.  On February 
10, 2006 he had further testing including a cardiac 
consultation with angiogram negative for a pulmonary embolus.  
The cardiac consultation of February 10, 2006 pointed to the 
Veteran having stabilized from his initial emergency of the 
LGI bleed, but noted that the previous evening he had 
developed an atrial fibrillation with rapid ventricular 
response with rate in the 150s.  His treatment included IV 
Cardizem, but he remained in atrial fibrillation.  The 
impression from the cardiac consult was stable cardiac status 
at present, but he was still presently at atrial 
fibrillation.  This cardiologist, Dr. G. S., expressed that 
he wanted to try and convert the Veteran's heart to normal 
sinus and planned to begin administering an IV drip of 
Amiodarone.  

The only available records documenting treatment from 
February 11, 2006 are medication administration records with 
a start date of February 9, 2006 and showing medication 
administered through February 10, 2006 and February 11, 2006, 
including some through IV to include sodium chloride 
continued infusion, nitroglycerin for chest pain, atropine 
sulfate dispensed with syringe for symptomatic bradycardia 
and a Lidocaine drip for sustained ventricular tachycardia.

Thereafter a February 12, 2006 discharge report recited the 
history of admission for rectal bleeding status post 
polypectomy which resolved spontaneously but with an episode 
of atrial fibrillation which also responded spontaneously to 
normal sinus.  In the last 24 hours he has been fairly stable 
with no bleeding and hemoglobin stable.  It was felt he could 
fully be discharged to home.  

At the time of this care, service connection was not in 
effect for any disability according to his hearing testimony 
of August 2007.  The treatment at issue was thus not rendered 
for a service-connected disability or one associated 
therewith.  Based on this fact, the Veteran does not meet the 
criteria for entitlement under 38 U.S.C.A. § 1728(a) (West 
2002).  He may, however, be entitled to payment for such care 
under 38 U.S.C.A. § 1725 (West 2002).  See also 38 C.F.R. §§ 
17.1000- 1008 (2008).

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2008).

The Veteran, who is shown to have received treatment in the 
VA health care system the same day of this incident requiring 
emergency care, does not have any disqualifying factors 
described above barring him from reimbursement, such as 
possession of medical insurance (as he acknowledged in his 
August 2007 hearing testimony), nor is there evidence to 
suggest that his conditions for which he sought treatment 
were caused by an accident or work-related injury.  

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. 
§ 1703(a) (West 2002); 38 C.F.R. § 17.54 (2008).  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).

In this case, the Veteran does not claim, and the evidence 
does not establish, that VA provided authorization for the 
Veteran to receive the medical care at issue.  The Veteran 
has not alleged such authorization, nor does the record show 
such authorization took place.  Thus the question of 
entitlement to reimbursement hinges on whether the condition 
continued to be emergent.  

The facts of the matter reflect in this case that as conceded 
by the RO for the treatment dates from February 8th through 
the 10th in 2006, his conditions were emergent starting with 
the LGI bleed for which emergency treatment was initially 
sought on the 8th, and for which VA facilities were deemed 
not reasonably available.  He then had cardiac complications 
as described above further extending the emergency situation 
to where he was placed on IV medications to control the 
cardiac symptoms, including on February 11, 2006.  

Although there is a dearth of medical evidence for February 
11, 2006 the medication administration records reflects that 
his cardiac symptoms had not yet stabilized on this date, and 
suggest that transfer to the VA facility could have 
endangered him at this point, where he continued to receive 
medications through IV for his heart.  Additionally the 
report from the cardiologist on February 10, 2006 where he 
was prepared to administer additional medications to 
stabilize the atrial fibrillation suggests that stabilization 
was not yet at hand at the time of this report and likely 
extended through the 11th and 12th.  It is not until February 
12, 2006 that the Veteran is deemed stable enough to be 
discharged to home.

The Board thus finds that the evidence in this case is in 
relative equipoise whether the care rendered on February 11 
and February 12, 2006 was a continuation of treatment of an 
emergent condition beyond the initial emergency evaluation 
and treatment was for a medical emergency of such a nature 
that the Veteran could not have been safely transferred to a 
VA or other Federal facility.  Thus with application of 
reasonable doubt in this instance, the Board concludes that 
the criteria for entitlement to payment of unauthorized 
medical expenses for the cost of medical treatment provided 
February 11, 2006 and February 12, 2006 at Manatee Memorial 
Hospital in Bradenton, Florida has been met.


ORDER

Payment of unauthorized medical expenses for the cost of 
medical treatment provided February 11, 2006 and February 12, 
2006 at Manatee Memorial Hospital in Bradenton, Florida is 
granted.




____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


